EXHIBIT 10.8

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (this “Agreement”) is made as of December 30, 2016 (the
“Effective Date”), by and among ARTEC GLOBAL MEDIA, INC., a Nevada corporation
(“Buyer”), ELIZABETH HONEYCUTT AND PETER CORRAO (collectively, “Seller”), and,
for purposes of Sections 3, 8(b) and 8(d), SILO MARKETING & FUNDING LLC, a
Delaware limited liability company with offices at 609 Rte 109 Ste 2D West
Babylon, NY 11704 (“Target”). Buyer and Seller are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

 

WHEREAS, Target is wholly-owned directly by Seller; and

 

WHEREAS, on and subject to the terms and conditions of this Agreement, Seller
desires to sell to Buyer, and Buyer desires to purchase from Seller, a 100%
interest in Target, including 100% of the membership interests in Target (that
100% interest in Target, the “Target Interest”).

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, each intending to be legally bound, hereby agree as follows:

 

SECTION 1. Purchase and Sale of Target Interest; Closing.

 

(a) Basic Transaction. On and subject to the terms and conditions of this
Agreement, at the Closing (as defined in Section 1(c)), Seller shall sell,
assign, transfer and otherwise convey and set over the Target Interest to Buyer
and Buyer shall purchase the Target Interest from Seller.

 

(b) Purchase Price; Working Capital. As full consideration for the purchase and
sale of the Target Interest, and subject to the other terms and conditions of
this Agreement, at the Closing Buyer agrees to issue to Seller shares of
Preferred Stock of the Buyer in the aggregate convertible into 25% of the issued
and outstanding shares of Common Stock on the date of conversion (the “Purchase
Price”). The Preferred Stock is convertible into Common Stock only if there are
sufficient shares of Common Stock issuable upon conversion. Seller may convert
such shares of Preferred Stock in whole or in part. Buyer also agrees to supply
working capital to Target as follows, in each case subject to the funding of the
following amounts by loan from TCA (as hereinafter defined): (i) at the Closing,
in the amount of one hundred thousand U.S. Dollars ($100,000), and (ii) after
the Closing, in equal monthly installments of fifty thousand U.S. Dollars
($50,000), to be paid on the monthly anniversary of the Closing Date for a total
of three (3) months.

 

(c) Closing. The closing of the purchase and sale of the Target Interest as
provided for in this Agreement (the “Closing”) shall take place at the close of
business on December 30, 2016, subject to the satisfaction (or valid waiver) of
all of the conditions set forth in Sections 6 and 7, or such other date as the
Parties may mutually determine (the “Closing Date”).

 

(d) Deliveries at Closing. At the Closing:

 

(i) Buyer shall deliver Purchase Price due at the Closing as set forth in
Section 1(b);

 

(ii) Each Party shall execute and deliver to the other an executed copy of the
Amended and Restated Operating Agreement of Target substantially and materially
in the form attached as Exhibit B (the “Target Operating Agreement”);

 

(iii) Seller shall execute and deliver to Buyer (and Target), and the Parties
shall cause Target to execute and deliver to Seller, an executed copy of the
Employment Agreement substantially and materially in the form attached as
Exhibit C (the “Employment Agreement”); and

 

(iv) Seller shall execute and deliver any and all other certificates,
statements, instruments and other documents reasonably required by Buyer in
connection with the consummation of the transactions contemplated by this
Agreement.

 

(e) Taxes. All taxes, if any, payable in connection with the consummation of the
transactions contemplated by this Agreement shall be paid by Seller.

 



 1

 



 

SECTION 2. Representations and Warranties Concerning the Transaction.

 

(a) Seller’s Representations and Warranties. Seller represents and warrants to
Buyer that the statements set forth in this Section 2(a) are correct and
complete at and as of the Effective Date and will be correct and complete at and
as of the Closing Date:

 

(i) Authority. Seller has the absolute and unrestricted right, power, authority
and capacity to execute and deliver this Agreement and to perform all of his
respective obligations under this Agreement.

 

(ii) Agreement Binding. This Agreement is the legal, valid and binding
obligation of Seller and is enforceable against Seller, except as may be limited
by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 

(iii) Non-contravention. Neither the execution and the delivery of this
Agreement nor the consummation of the transactions contemplated hereby will (i)
violate any statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency, or
court to which Seller is subject or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Seller is a party or by which Seller is bound or to which any of the
Target Interest is subject (or result in the imposition of any Lien upon any of
the Target Interest). Seller need not give any notice to, make any filing with,
or obtain any authorization, consent or approval of any federal, state, local or
foreign governmental, administrative or regulatory authority, court, agency or
body, or any division or subdivision of any of the foregoing (“Governmental
Authority”) to consummate the transactions contemplated by this Agreement.

 

(iv) Broker’s Fees. Seller has no obligation to pay any fees or commissions to
any broker, finder or similar agent with respect to the transactions
contemplated by this Agreement and Seller has not dealt with any broker, finder
or similar agent in connection with the transactions contemplated by this
Agreement.

 

(v) Target Interest. Seller alone beneficially owns and has good and marketable
title to the Target Interest, free and clear of any and all Liens (as defined
below) and restrictions on sale, assignment or transfer. Seller is not party to
any option, warrant, purchase right, or other contract or commitment (other than
this Agreement) that could require Seller to sell, transfer, or otherwise
dispose of any interests (including any membership interests) in Target. Seller
is not party to any voting trust, proxy, or other agreement or understanding
with respect to the voting of any interests in Target. As used herein, “Lien”
means any pledge, lien, encumbrance, claim, charge, security interest, right or
interest of any other person or entity of any kind or nature whatsoever.

 

(b) Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller that the statements set forth in this Section 2(b) are correct and
complete at and as of the Effective Date and will be correct and complete at and
as of the Closing Date with respect to Buyer:

 

(i) Organization and Authority. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada. Buyer has
the absolute and unrestricted right, power, authority and capacity to execute
and deliver this Agreement and to perform all of its respective obligations
under this Agreement.

 

(ii) Agreement Binding. This Agreement is the legal, valid and binding
obligation of Buyer and is enforceable against Buyer, except as may be limited
by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 



 2

 



 

(iii) Non-contravention. Neither the execution and the delivery of this
Agreement nor the consummation of the transactions contemplated hereby will (i)
violate any statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency, or
court to which Buyer is subject or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Buyer is a party or by which Buyer is bound or to which any of its
assets is subject. Buyer need not give any notice to, make any filing with, or
obtain any authorization, consent or approval of any Governmental Authority to
consummate the transactions contemplated by this Agreement.

 

(iv) Broker’s Fees. Buyer has no obligation to pay any fees or commissions to
any broker, finder or similar agent with respect to the transactions
contemplated by this Agreement and Buyer has not dealt with any broker, finder
or similar agent in connection with the transactions contemplated by this
Agreement.

 

SECTION 3. Representations and Warranties Concerning Target. Seller and Target
each represent and warrant to Buyer that the statements set forth in this
Section3 are correct and complete at and as of the Effective Date and will be
correct and complete at and as of the Closing Date:

 

(a) Organization, Qualification and Power. Target is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Target is duly authorized and qualified to conduct business
and is in good standing under the laws of each jurisdiction where such
qualification is required. Target has full power and authority and all licenses,
permits and authorizations necessary to carry on the business in which Target is
engaged and in which Target presently proposes to engage and to own and use the
properties owned and used by Target. Seller has delivered to Buyer a correct and
complete copy of the limited liability company operating agreement, if any, of
Target in effect immediately prior to the Closing. All of the books and records
of Target are correct and complete. Target is not in default under or in
violation of any provision of its organizational documents.

 

(b) Capitalization. There is one class and series of membership interests in
Target and, as of immediately prior to the Closing, no membership interests in
Target are certificated. There are no rights, contracts or commitments that
could require Target to issue, sell or otherwise cause to become outstanding any
of its membership interests. Other than the above-referenced membership
interests in Target, there are no profit participation or similar rights in
Target. There are no voting trusts, proxies, or other agreements or
understandings with respect to the voting of any interests in Target.

 

(c) Non-contravention. Neither the execution and the delivery of this Agreement
nor the consummation of the transactions contemplated hereby will (i) violate
any statute, regulation, rule, injunction, judgment, order, decree, ruling,
charge or other restriction of any government, governmental agency, or court to
which Target is subject or any provision of Target’s organizational documents or
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which Target is a party or by which
Target is bound or to which any of its assets is subject (or result in the
imposition of any Lien upon any of its assets). Target need not give any notice
to, make any filing with, or obtain any authorization, consent or approval of
any Governmental Authority in order for the Parties to consummate the
transactions contemplated by this Agreement.

 

(d) Business and Financial Information. All business and financial information
related to Target (including, but not limited to, information related to the
business and the financial performance expected and/or projected to be conducted
and/ or achieved by Target) provided at or before the Closing by Seller or
Target or any representative of either of them to Buyer or any representative of
Buyer (including, without limitation, all of the information and projections
included as part of Schedule 3(e) attached hereto) is complete, accurate, fairly
stated and not misleading (and all financial information therein is presented in
accordance with U.S. GAAP).

 

(e) Legal Compliance.

 

(i) Target has complied and is in compliance with all applicable Laws. As used
herein, “Laws” means all federal, state, local or foreign laws, codes, rules,
regulations, orders, writs, injunctions, rulings and judgments, each as amended
and in effect, now or in the future.

 



 3

 



 

(ii) Target holds all permits, authorizations, approvals, registrations,
licenses, or similar rights, as applicable, required for the conduct of Target’s
business (collectively, the “Permits”), is in compliance with all of the terms
and conditions of the Permits, all of the Permits are in full force and effect,
and the transactions contemplated by this Agreement will not give rise to the
termination or suspension of any of the Permits.

 

(f) Intellectual Property.

 

(i) Schedule 3(g) hereto identifies all intellectual property of Target. Target
owns and possesses or has a valid right to use all intellectual property of
Target. Each item of intellectual property owned or available for use by Target
prior to the Closing will be owned or available for use by Target on identical
terms and conditions immediately after the Closing.

 

(ii) Target has not interfered with, infringed upon, misappropriated or
otherwise come into conflict with any intellectual property rights or other
proprietary rights of any third party nor has Target received any notice
claiming the same. To the knowledge of Seller, no third party has interfered
with, infringed upon, misappropriated or otherwise come into conflict with any
intellectual property rights or other proprietary rights of Target.

 

(g) Broker’s Fees. Target has no obligation to pay any fees or commissions to
any broker, finder or similar agent with respect to the transactions
contemplated by this Agreement and Target has not dealt with any broker, finder
or similar agent in connection with the transactions contemplated by this
Agreement.

 

(h) Certain Relationships. Other than the Employment Agreement that is to be
entered into upon the Closing, there are no transactions, agreements,
arrangements or understandings between Target, on the one hand, and Seller, on
the other hand. Without limiting the generality of the foregoing, Seller does
not own any asset that is used in the business of Target.

 

(i) Disclosure. The information regarding Target set forth in this Agreement, in
the exhibits and schedules hereto and in any statements or certificates provided
or to be provided to Buyer pursuant to this Agreement is and will be correct and
complete and does not and will not contain any untrue statement or omit to state
a fact required to be stated therein or necessary to make the statements and
facts contained therein, in light of the circumstances in which they are made,
not false or misleading. Seller has provided to Buyer all information that may
be material to a prospective purchaser of the Target Interest.

 

Seller further warrants to Buyer that, while Peter Corrao is managing the day to
day activities of Target (as contemplated by the Target Operating Agreement and
the Employment Agreement, respectively), Seller will serve in a diligent,
professional, efficient and skillful manner and in accordance with all
applicable Laws and the highest professional standards in the industry, will
diligently develop and manage Target’s business and will ensure that Target’s
financial performance consistently meets or performs better than the financial
projections included as part of Schedule 3(e) attached hereto.

 

SECTION 4. Pre-Closing Covenants. The Parties agree as follows with respect to
the period between the Effective Date and the Closing:

 

(a) General. Each Party shall use its reasonable best efforts to take all
actions and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement.

 

(b) Notices and Consents.

 

(i) Seller shall cause Target to give all necessary notices to third parties,
and use its reasonable best efforts to obtain all necessary third-party
consents, in connection with the transactions contemplated by this Agreement.

 

(ii) Each Party shall give any notices to, make any filings with and use its
reasonable best efforts to obtain any consents, approvals and authorizations of
any Governmental Authority that are necessary in connection with the
transactions contemplated by this Agreement.

 

(c) Operation of Target. Seller shall not cause or permit Target to engage in
any practice, take any action or enter into any transaction without the prior
written consent of Buyer. Seller shall cause Target to keep all of its assets
and properties, if any, substantially and materially intact and in the same
conditions as existed on the Effective Date.

 



 4

 



 

(d) Full Access. Seller shall permit and cause Target to permit representatives
of Buyer to have full access, at all reasonable times, upon reasonable notice,
to all premises, properties, personnel, books, records, contracts and documents
of or pertaining to Target, and shall furnish the representatives of Buyer with
all information of or pertaining to Target as they may reasonably request.

 

(e) Notice of Developments. Seller shall give prompt written notice to Buyer of
any event, occurrence, change, effect, development, circumstance, or condition
hereafter arising or discovered that would or would be reasonably expected to
cause a breach of any of the representations and warranties set forth in
Sections 2(a) or 3. No such notice or disclosure shall be deemed to prevent or
cure any misrepresentation, breach of warranty or breach of covenant, or have
any effect for the purpose of determining the satisfaction of the conditions to
Closing set forth in Section 6, or cause any waiver or modification of any
person’s or entity’s entitlement to indemnification under Section 8.

 

SECTION 5. Post-Closing Covenants. The Parties agree as follows with respect to
the period after the Closing:

 

(a) Target Operating Agreement. The Parties shall comply with, and have the
rights and obligations set forth in, the Target Operating Agreement.

 

(b) Employment Agreement. Peter Corrao shall comply with, and have the rights
and obligations set forth in, the Employment Agreement (and Target shall also
comply with, and have the rights and obligations set forth in, the Employment
Agreement).

 

(c) Target Performance. While Peter Corrao is managing the day to day activities
of Target, he shall develop and manage Target’s business and shall ensure that
Target’s financial performance consistently meets or performs better than the
applicable financial projections set forth in Schedule 3(e) attached hereto.

 

(d) Confidentiality. Seller shall treat and hold as confidential all information
concerning the business and affairs of Target and Buyer that is not already
generally available to the public (the “Confidential Information”), refrain from
using any of the Confidential Information except in connection with this
Agreement or as necessary in his capacity and within the scope of his authority
as a manager and owner of Target, and, at the request and option of Buyer,
deliver promptly to Buyer or destroy all tangible embodiments (and all copies)
of Confidential Information relating that are in his possession. In the event
that Seller is compelled under applicable Law, including by a subpoena or other
legal process, to disclose any Confidential Information, Seller shall promptly
notify Buyer in writing (unless such notice is prohibited by applicable Law) and
cooperate with Buyer in any lawful effort to contest the validity or scope of
such subpoena or other legal process. In the event that a protective order or
other remedy is not obtained, or Buyer does not contest the compelled
disclosure, Seller may disclose only that portion of the Confidential
Information that is legally required to be disclosed and Seller shall use best
efforts to obtain confidential treatment for any Confidential Information that
is so disclosed. Any disclosure made under this Section shall not affect the
confidential nature of the information disclosed.

 

SECTION 6. Conditions to Buyer’s Obligation to Close. Buyer’s obligation to
consummate the transactions to be performed by it in connection with the Closing
is subject to the satisfaction of the following conditions (Buyer may waive any
condition set forth in this Section if Buyer executes a writing so stating at or
prior to the Closing or otherwise proceeds with the Closing):

 

(a) All terms of this Agreement to be complied with and performed by Seller on
or before the Closing Date (but prior to the Closing) shall have been complied
with and performed;

 

(b) All representations and warranties set forth in Sections 2(a) and 3 shall be
true and correct in all respects at and as of the Closing Date;

 

(c) Seller shall have procured all of the third-party consents specified in
Section 4(b), as applicable, which must be final and non-appealable;

 

(d) There shall not have occurred any event, occurrence, change, effect,
development, circumstance, or condition that, individually or in the aggregate,
has had or could be reasonably expected to have a material adverse effect on the
business prospects of Target;

 

 5

 



 

(e) Buyer shall have obtained the following from TCA Global Credit Master Fund,
LP (“TCA”): (i) the written consent of TCA to consummate the transactions
contemplated by this Agreement, and (ii) all of the financing Buyer needs in
order to (x) consummate the transactions contemplated by this Agreement and (y)
finance the reasonable working capital needs of Target during the initial
start-up phase, all on terms and conditions reasonably satisfactory to Buyer;

 

(f) No action, suit, proceeding, hearing, charge, complaint, claim or demand
(“Proceeding”) shall be pending or threatened in which an unfavorable
injunction, judgment, order, decree, ruling or charge would prevent consummation
of any of the transactions contemplated by this Agreement;

 

(g) [OMITTED];

 

(h) Seller shall have executed and delivered to Buyer and Target an executed
copy of the Employment Agreement (with Seller’s signatures, including on behalf
of Seller and on behalf of Target); and

 

(i) Seller shall have executed and delivered all other certificates, statements,
instruments and other documents reasonably required by Buyer in connection with
the consummation of the transactions contemplated by this Agreement.

 

SECTION 7. Conditions to Seller’s Obligation to Close. Seller’s obligation to
consummate the transactions to be performed by him in connection with the
Closing is subject to the satisfaction of the following conditions (Seller may
waive any condition set forth in this Section if Seller executes a writing so
stating at or prior to the Closing or otherwise proceeds with the Closing):

 

(a) All terms of this Agreement to be complied with and performed by Buyer on or
before the Closing Date (but prior to the Closing) shall have been complied with
and performed;

 

(b) All representations and warranties set forth in Section 2(b) shall be true
and correct in all respects at and as of the Closing Date;

 

(c) No Proceeding shall be pending or threatened in which an unfavorable
injunction, judgment, order, decree, ruling or charge would prevent consummation
of any of the transactions contemplated by this Agreement;

 

(d) Buyer shall have executed and delivered to Seller an executed copy of the
Target Operating Agreement (with Buyer’s signature);

 

(e) Buyer shall have delivered to Seller a copy of the Employment Agreement with
Buyer’s signature on behalf of Target; and

 

(f) Buyer shall have tendered to Seller the portion of the Purchase Price due at
the Closing as set forth in Section 1(b).

 

SECTION 8. Certain Remedies.

 

(a) Survival of Representations and Warranties. All of the representations and
warranties of the Parties contained in this Agreement shall survive the Closing
(even if the damaged Party knew or had reason to know of any misrepresentation
or breach of warranty or covenant at the time of Closing) and continue in full
force and effect thereafter (subject to any applicable statutes of limitations).

 

(b) Indemnification for Buyer’s Benefit. Seller shall, to the fullest extent
permitted by applicable Law, indemnify, defend and hold harmless Buyer and its
directors, officers, employees, agents, representatives, lenders, successors and
assigns (collectively, the “Buyer Indemnified Parties”) from and against all
actual claims, loss, damage, liability, cost and expense (including, without
limitation, reasonable attorneys’ fees) that any of the Buyer Indemnified
Parties may suffer or incur arising from, in connection with or relating to any
of the following: (i) any breach by Seller of any representation or warranty set
forth herein or in the Employment Agreement, (ii) any breach or non-performance
by Seller of any covenant or agreement set forth in this Agreement or in the
Employment Agreement, (iii) any act or omission of Seller in the capacity of
manager and/or employee of Target, and (iv) any fraud of Seller.

 



 6

 



 

(c) Indemnification for Seller’s Benefit. Buyer shall, to the fullest extent
permitted by law, indemnify, defend and hold harmless Seller from and against
all actual claims, loss, damage, liability, cost and expense (including, without
limitation, reasonable attorneys’ fees) that Seller may suffer or incur arising
from, in connection with or relating to any of the following: (i) any breach by
Buyer of any representation or warranty set forth in Section 2(b), (ii) any
breach or non-performance by Buyer of its covenants or agreements set forth in
this Agreement, and (iii) any fraud of Buyer.

 

(d) Other Provisions Related to Indemnification.

 

(i) Seller or Buyer Indemnified Party, as applicable (each, an “Indemnified
Person”) seeking indemnification hereunder shall give to Buyer or Seller, as
applicable (the “Indemnifying Party”), a notice (a “Claim Notice”) describing in
reasonable detail (if then known) the facts giving rise to any claims for
indemnification hereunder and shall include in such Claim Notice (if then known)
the amount or the method of computation of the amount of such claim, and a
reference to the provision(s) upon which such claim is based (including, to the
extent available, a copy of such claim if such claim is in writing and copies of
all other relevant documentation with respect to such claims).

 

(ii) A Claim Notice in respect of any Proceeding as to which indemnification
will be sought shall be given promptly by the Indemnified Person to the
Indemnifying Party; provided, however, that no delay on the part of the
Indemnified Person in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party is thereby prejudiced.

 

(iii) The Indemnifying Party may not consent to the entry of any judgment,
settle any claim or admit any liability on the part of any Indemnified Person
without such Indemnified Person’s prior written consent, which shall not be
unreasonably withheld.

 

(iv) The indemnification provisions in this Agreement are in addition to any
statutory, equitable or common law remedy that any party may have with respect
to any other party, or the transactions contemplated by this Agreement.

 

(v) Seller agrees that he will not make any claim for indemnification against
Target (including, without limitation, by reason of the fact that he is or was a
member, manager, officer, employee, agent or representative of Target) with
respect to or in connection with any Proceeding brought by Buyer against Seller.

 

(e) Set-Off. Notwithstanding anything to the contrary set forth in this
Agreement, the Employment Agreement or any other contract, whenever under this
Agreement (including, without limitation, under Section 8) any amount is
recoverable from or payable by Seller to Buyer (or to any Buyer Indemnified
Party), at Buyer’s election the same may be deducted from any amount then due or
which at any time thereafter may become due to Seller under this Agreement, the
Employment Agreement or any other contract between Seller, on the one hand, and
Buyer, on the other hand.

 

SECTION 9. Termination.

 

(a) This Agreement may be terminated as set forth below:

 

(i) The Parties may terminate this Agreement by mutual written consent at any
time prior to the Closing.

 

(ii) Buyer may terminate this Agreement upon written notice to Seller at any
time prior to the Closing in the event Seller has breached any representation,
warranty, or covenant set forth in this Agreement.

 

(iii) Any Party may terminate this Agreement upon written notice to the other at
any time prior to the Closing if the conditions to the terminating Party’s
obligation to consummate the transactions to be performed by it in connection
with the Closing shall not have been satisfied (or waived) as set forth herein
on or before December 31, 2016 other than due to a breach or the fault of the
terminating Party.

 

(b) If any Party terminates this Agreement pursuant to Section 9(a), all rights
and obligations of the parties hereto hereunder shall terminate without
liability of any party to any other party (except for (i) any rights and
obligations which have accrued or arisen under Section 8 as of or prior to such
termination and (ii) any liability of any Party which has accrued or arisen from
any breach of this Agreement or any fraud as of or prior to such termination).

 

 7

 



 

SECTION 10. Miscellaneous.

 

(a) Press Releases and Public Announcements. Neither Seller, nor anyone acting
on his behalf, shall issue any press release or make any public announcement
relating to the subject matter of this Agreement without the prior written
consent of Buyer.

 

(b) Expenses. Each Party shall bear its own costs and expenses, including
counsel and other professional fees, relating to the transactions contemplated
by this Agreement.

 

(c) Recovery of Costs. In any action between any of the Parties seeking
enforcement of any of the provisions of this Agreement or in connection with the
rights and obligations of any Party hereunder, the prevailing Party in such
action shall be entitled to recover from the non-prevailing Party, in addition
to any other relief to which it may be entitled, its reasonable costs and
expenses and reasonable attorneys’ fees.

 

(d) No Third Party Beneficiaries. Except as expressly set forth herein, this
Agreement shall not confer any rights or remedies upon any person or entity
other than the Parties and their respective successors and permitted assigns.

 

(e) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns;
provided, however, that Seller may not transfer or assign this Agreement (in
whole or in part) or any of his respective rights, interests, or obligations
under this Agreement without the prior written consent of Buyer in each case.
Any assignment in violation of this Section 10(f) shall be null and void.

 

(f) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be set forth in a writing executed by the
Parties. No waiver of any provision of this Agreement shall be valid unless the
same shall be set forth in a writing executed by the Party making such waiver.
No waiver of any provision of this Agreement in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of that
provision.

 

(g) Notices. All notices, requests, demands, claims and other communications
under this Agreement will be in writing and will be deemed to have been duly
given (a) when delivered personally to the recipient, (b) one (1) business day
after being sent to the recipient by reputable overnight courier service
(charges prepaid), or (c) four (4) business days after being mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid, and in each case addressed to the intended recipient as set forth
below.

 

(i) If to Buyer, to:

 

Artec Global Media, Inc.

Attn: Caleb Wickman

249 South Highway 101 #324

Solana Beach, California 92075

 

With a copy at the same time to (which shall not constitute notice):

 

Westerman Ball Ederer Miller Zucker & Sharfstein, LLP

Attn: Alan C. Ederer, Esq.

1201 RXR Plaza

Uniondale, NY 11556

 

(ii) If to Seller, to:

 

Peter Corrao

609 Rte 109 2D

West Babylon, NY 11704

 

 8

 



 

(i) Severability. If any provision of this Agreement is found by a court of
competent jurisdiction to be invalid, illegal, or unenforceable in any respect
under any applicable Law in any jurisdiction, the Parties agree (i) such
provision will be enforced to the maximum extent permissible under the
applicable Law, and (ii) any invalidity, illegality, or unenforceability of such
provision will not affect any other provision of this Agreement and this
Agreement shall otherwise remain in full force and effect.

 

(j) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 

(k) Exhibits and Schedules. The exhibits and schedules identified in this
Agreement are incorporated by reference and are made a part of this Agreement.

 

(l) Specific Performance. Seller acknowledges and agrees that Buyer would be
irreparably harmed in the event any provision of this Agreement is not performed
in accordance with its specific terms or otherwise is breached, it is and will
continue to be difficult to ascertain the nature, scope and extent of such harm,
and a remedy at law for such failure or breach will be inadequate. Accordingly,
Seller acknowledges and agrees that Buyer shall, in addition to any and all
other remedies available, be entitled to specific performance and/or other
equitable remedies (including, without limitation, a temporary restraining
order, preliminary injunction and/or permanent injunctive relief) to prevent
breaches of the provisions of this Agreement and to enforce specifically the
provisions of this Agreement.

 

(m) Headings. The headings used in this Agreement are inserted for convenience
and ease of reference only and in no way limit the scope or intent of this
Agreement or any provision hereof.

 

(n) Survival. The provisions of this Agreement that would require that they
survive the Closing of this Agreement in order to give them full force and
effect will survive the Closing, including, without limitation, Sections 1(e),
2, 3, 5, 8 and 10. Likewise, the provisions of this Agreement which would
require that they survive the termination of this Agreement in order to give
them full force and effect will survive the termination of this Agreement.

 

(o) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California, without regard to any
conflict or choice of law provisions thereof. Each Party hereby knowingly waives
its rights to the application of the laws of any other jurisdiction to this
Agreement or any dispute arising from, based on, or related to this Agreement.

 

(p) WAIVER OF THE RIGHT TO TRIAL BY JURY. EACH PARTY HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING FROM,
BASED ON, OR RELATED TO, THIS AGREEMENT AND/OR ANY OTHER BUSINESS RELATIONSHIP
BETWEEN THE PARTIES.

 

(q) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement and understanding of the Parties with
respect to the subject matter hereof and supersedes any and all prior
understandings, negotiations, discussions and agreements to the extent that they
relate in any way to the subject matter hereof.

 

(r) Counterparts. This Agreement may be executed in one or more counterparts,
all of which when taken together shall be considered one and the same agreement.
In the event that any signature to this Agreement is delivered by facsimile or
by e-mail delivery of a “.pdf” format file, such signature shall be deemed an
original for all purposes and shall create a valid and binding obligation of the
Party executing the same with the same force and effect as if such facsimile or
“.pdf” format signature page was an original thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

 9

 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 



BUYER:   ARTEC GLOBAL MEDIA, INC.,

 

 

 a Nevada corporation

 

 

 

 

By:/s/ Caleb Wickman

 

Caleb Wickman   President    SELLERS:

 

 

 

 

PETER CORRAO,

 

 

an individual

 

 

 

 

/s/ Peter Corrao

 

 

 

 

ELIZABETH HONEYCUTT,

 

 

an individual

 

 

 

 

/s/ Elizabeth Honeycutt

 

 

 

 

For purposes of Sections 3, 8(b) and 8(d):

 

 

 

 

TARGET:

 

 

 

 

SILO MARKETING & FUNDING LLC,

 

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Peter Corrao

 

 

Peter Corrao

 

 

Member and Authorized Signatory

 



 

[Signature page to the Purchase Agreement]

 



 10

 



 

EXHIBIT A

 

FORM OF TARGET OPERATING AGREEMENT

 

[INTENTIONALLY OMITTED FROM EXHIBIT 10.8 TO FORM 8-K]

 

 

 

 

 

 

 



 11

 



 

EXHIBIT B

 

FORM OF EMPLOYMENT AGREEMENT

 

[INTENTIONALLY OMITTED FROM EXHIBIT 10.8 TO FORM 8-K]

 

 

 

 

 



 12

 



 

SCHEDULES

 

[INTENTIONALLY OMITTED FROM EXHIBIT 10.8 TO FORM 8-K]

 

 

 

 



13



 